        Case 1:20-cv-00114-MV-LF Document 18 Filed 06/10/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO




ANDREA CHAVEZ,

                  Plaintiff,                           No: 1:20-cv-00114-MV-LF

vs.

THE GEO GROUP, INC.,

                  Defendant.



               DEFENDANT’S NOTICE OF INTENT TO SERVE SUBPOENAS

       TO:     Plaintiff, ANDREA CHAVEZ, by and through her counsel of record.

       Pursuant to Rule 45 of the Federal Rules of Civil Procedure, you are hereby given notice

that Defendant intends to serve the attached subpoenas on the following:

           •   Dr. Michael Montoya, c/o Professional Counseling Associates

           •   Dr. Randall Brown, c/o Sunrise Medical Group

       DATED this 10th day of June, 2020.


                                                    R. Shawn Oller
                                                    R. Shawn Oller (N.M. Bar No. 8787)
                                                    soller@littler.com
                                                    Sarah O’Keefe (Pro Hac Vice)
                                                    sokeefe@littler.com
                                                    LITTLER MENDELSON, P.C.
                                                    Camelback Esplanade
                                                    2425 E. Camelback Road, Suite 900
                                                    Phoenix, AZ 85016
                                                    602.474.3600 (Telephone)
                                                    602.957.1801 (Facsimile)

                                                    Attorneys for Defendant
        Case 1:20-cv-00114-MV-LF Document 18 Filed 06/10/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that I electronically transmitted the attached document to the following
individuals this 10th day of June, 2020:

                                      Donald G. Gilpin
                                    Christopher P. Machin
                                    Gilpin Law Firm, LLC
                            6100 Indian School Road NE, Suite 115
                              Albuquerque, New Mexico 87110
                                       ggd48@aol.com
                               cmachin@thegilpinlawfirm.com
                              promanov@thegilpinlawfirm.com

                                                   s/ Sara Jurecki




                                             -2-
